     Case 1:19-cv-00127 Document 30 Filed 10/15/19 Page 1 of 1 PageID #: 151



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                BLUEFIELD DIVISION

BETH COPSON, as Administratrix
of the Estate of KYLE ANDREW COPSON,
deceased,

              Plaintiff,

v.                                                      Case No. 1:19-cv-00127


PATRICK M. HEPHNER, individually
as a member of the West Virginia State Police,
and JAMES C. LONG, individually
as a member of the West Virginia State Police,

              Defendants.


                    ORDER GRANTING MOTION TO COMPEL

       Pending before the Court is Defendant Long’s Motion to Compel. (ECF No. 27).

The time allotted for Plaintiff to file a response to the motion has expired. See L. R. Civ.

P. 7.1(a)(7). Given Plaintiff’s lack of opposition to the motion, the Court GRANTS same.

Plaintiff is hereby ORDERED to serve full and complete discovery responses on

Defendant Long within fourteen (14) days from the date of this Order.

       The Clerk is instructed to provide a copy of this Order to counsel of record and any

unrepresented party.

                                          ENTERED: October 15, 2019
